Citation Nr: 9908648	
Decision Date: 03/30/99    Archive Date: 04/06/99

DOCKET NO.  96-31 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1975 to 
October 1981, January 1982 to January 1986, and May 1989 to 
October 1995.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, which denied the veteran service 
connection for bilateral hearing loss and tinnitus. 

The Board notes that with respect to the veteran's claims for 
increased disability ratings for a peptic ulcer and genital 
herpes, the veteran had withdrawn his appeals on these issues 
in statements received by the RO in June 1997 and May 1998, 
respectively.  Therefore, the only issues before the Board at 
this time are service connection for bilateral hearing loss 
and tinnitus.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is not shown by competent medical evidence to 
have hearing loss as defined by the applicable VA regulation. 

3.  The veteran's tinnitus is etiologically related to his 
exposure to excessive noise during service.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107(a) (West 1991).  
2.  The veteran's tinnitus was incurred during service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The law provides that a veteran is entitled to service 
connection for a disease or injury incurred or aggravated 
while in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  However, before considering the merits of 
the veteran's claim, the Board must first determine whether 
the veteran has submitted a well-grounded claim as required 
by 38 U.S.C.A. § 5107(a).  A well-grounded claim is one that 
is plausible, capable of substantiation or meritorious on its 
own.  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While 
the claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

To establish that a claim for service connection is well 
grounded, a veteran must present a medical diagnosis of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has indicated that a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

I.  Bilateral Hearing Loss

The veteran contends that he presently suffers from hearing 
impairment sustained during service.  He served on active 
duty for more than 14 years in the U. S. Navy between 1975 to 
1995.  His military duties included working with aircraft 
weapons systems, which undoubtedly resulted in some acoustic 
trauma.  The service medical records show that he underwent 
numerous audiological examinations while on active duty.  His 
preenlistment audiological evaluation revealed decibel levels 
below 20 in all frequencies.  Subsequent evaluations, most of 
which are dated in the 1980s, show decibel levels of 20 to 25 
in multiple frequencies, particularly in the higher 
frequencies.  One audiological examination in October 1985 
revealed decibel levels in the 25 to 35 range (35 at 1500 and 
6000 Hertz on the right).  Subsequent inservice audiometric 
evaluations showed lower decibel levels but some of the 
levels remained in the 20 to 25 range, and a May 1995 report 
of medical history (separation examination) noted that the 
veteran complained of hearing loss.  It was also reported at 
that time hat he had sustained a 15-decibel increase at 6,000 
Hertz secondary to occasional noise exposure.  

Post-service medical records show that on VA audiological 
examination in September 1996, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
10
LEFT
5
10
10
15
15

Speech recognition ability under the Maryland CNC word list 
was 96 percent in the right ear and 100 percent in the left 
ear.  

An April 1997 private audiological examination, conducted by 
the Oklahoma State University, shows that pure tone 
thresholds did not exceed 20 decibels in either ear. Speech 
recognition ability was recorded to be 98 percent in the 
right ear and 98 percent in the left ear.  
 
In order to determine whether the veteran has incurred 
service-connected hearing loss, the Board must first analyze 
whether the veteran is shown to be hearing impaired by VA 
standards, pursuant to 38 C.F.R. § 3.385 (1998), which states 
that 

... impaired hearing will be considered to 
be a disability when the auditory 
threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the 
auditory thresholds for at least three 
of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

In accordance with certain medical authority, the threshold 
for normal hearing is 0 to 20 decibels.  See Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  The service medical 
records show some evidence of hearing loss, and it is clear 
that the veteran's hearing acuity was less upon his 
separation from service, when compared to his preenlistment 
examination.  However, it is also clear that the he does not 
currently have hearing loss in either ear for VA compensation 
purposes.  That is,  post-service private and VA audiological 
examinations have failed to reveal hearing loss as defined by 
the applicable regulation, 38 C.F.R. § 3.385 (1998).  As 
there is no medical evidence demonstrating that the veteran 
currently has hearing loss within the meaning of the cited 
legal authority, the Board must deny the claim as not well 
grounded. 

The only evidence of record to support the veteran's claims 
of bilateral hearing loss is his own written contentions.  
However, as a matter of law, these statements do not satisfy 
the medical nexus requirement and cannot, therefore, render 
his claim well grounded.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (holding that laypersons are not 
competent to offer medical opinions).  In other words, what 
is needed is medical evidence showing that he currently 
suffers from hearing loss under 38 C.F.R. § 3.385, and that 
such hearing impairment is related to service.  By this 
decision, the Board is informing the veteran that medical 
evidence of a current disability and causation thereof is 
required to render his claim well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69 (1995).

II.  Tinnitus

Initially, the Board finds that the veteran has submitted a 
well-grounded claim for entitlement to service connection for 
tinnitus, as required by 38 U.S.C.A. § 5107(a). 

As noted above, the veteran served on active duty for more 
than 14 years in the U. S. Navy between 1975 to 1995.  His 
military duties included working with aircraft weapons 
systems.  The veteran's SMRs do not show tinnitus. 

The September 1996 VA audiological examination report 
recounted the veteran's complaints of constant, bilateral 
tinnitus.  The veteran was found to display "normal hearing 
sensitivity bilaterally with the exception of moderate loss 
at 8,000 Hertz for the right ear and mild loss at 8,000 hertz 
for the left ear."  

The April 1997 Oklahoma State University audiological 
examination report, prepared by Gary J. Beeby, M.A., CCC-A, 
recited the veteran's complaints of constant, bilateral 
tinnitus.  It was noted that a review of the veteran's SMRs 
showed that he had mild sensorineural hearing loss while he 
was on active duty.  The audiologist's examination in April 
1997 revealed the following: 1) in the right ear, hearing 
sensitivity was normal between 250 and 3,000 Hertz, with mild 
high frequency sensorineural hearing loss between 400 and 
12,000 Hertz; 2) in the left ear, hearing sensitivity was 
normal between 250 and 2,000 Hertz, and at 8,000 Hertz, with 
very minimal sensorineural hearing loss between 3,000 Hertz 
and 6,000 Hertz, and moderate loss at 12,000 Hertz.  

A May 1997 letter from a private otorhinolaryngologist, 
Donald E. Crawley, M.D., stated that he saw the veteran 
concerning his complaints of tinnitus.  Dr. Crawley opined 
that "[i]n view of [the veteran's] history of noise exposure 
and no other medical problems, acoustical trauma is the most 
likely etiology of his tinnitus and high frequency hearing 
loss."

The Board has reviewed the entire record and concludes that 
the evidence is at least in relative equipoise on the 
question of whether the veteran's tinnitus is causally 
related to inservice acoustic trauma.  The evidence shows 
that tinnitus was diagnosed less than one year after the 
veteran's separation from service, that his duties during his 
more than 14 years of naval service would have resulted in 
some acoustic trauma, and that he had some degree of high 
frequency sensorineural hearing loss during service.  
Moreover, the only medical opinion that addresses the 
contended etiological relationship, Dr. Crawley's statement, 
while somewhat equivocal, supports the veteran's claim that 
his tinnitus is related to acoustic trauma during service.  
Applying the benefit-of-the-doubt doctrine pursuant to 38 
U.S.C.A. § 5107(b) and Gilbert v. Derwinski, 1 Vet. App. 49 
(1990), service connection for tinnitus is warranted.


ORDER

A well-grounded claim not having been submitted, the 
veteran's claim of service connection for bilateral hearing 
loss is denied. 

Entitlement to service connection for tinnitus is granted, 
subject to the governing regulations concerning payment of 
monetary awards.  



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


